DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is presented as depending from claim 4, but based on the language of the claim (“the support pin”), it appears that claim 7 was intended to depend from claim 6, and for the purposes of examination is interpreted thus.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring (US Pat No 1,789,749).
In regard to claim 1, Herring discloses a paddle for use with watercraft (see page 1, lines 1-5), the paddle comprising:
a shaft assembly (10);
a handle (11) connected (being a portion of 10) to a first end (the “top” as seen in Fig 1) of the shaft assembly (see Fig 1); and
a blade assembly (comprising at least frame 19 and body 21) including a flexible blade part (canvas body portion 21) removably connected (see disassembled in Fig 2) at a second end (the “bottom” as seen in Fig 1) of the shaft assembly (10), the blade part being foldable when removed from the shaft assembly (see folded in Fig 3, also see page 1, lines 11-14).
In regard to claim 2, Herring discloses the paddle of claim 1, wherein the blade part (frame 19 and body 21) is foldable into a rolled-up position when removed from the shaft assembly (see rolled up in Fig 3).
In regard to claim 3, Herring discloses the paddle of claim 1, wherein the blade part (considering the blade to further comprise element 16) defines opposite first (seen in Fig 1) and second paddling surfaces (see 16 sideways in Fig 3, having a “front and back” surface) and further defines a central opening (socket 15) between the first and second paddling surfaces, the central opening receiving the shaft assembly (via shouldered proton 12 and threaded stud 14 via ferrule 13, see page 1, lines 51-53).
In regard to claim 6, Herring discloses the paddle of claim 1, wherein the blade assembly further includes a support pin (any of 32) oriented orthogonally (once assemble, being inserted in slot 33, as seen in Fig 1) to the shaft assembly (10).
In regard to claim 7, Herring discloses the paddle of claim 6, wherein the support pin (32) is received into one or more second openings (33) defined by the blade part (the blade part further comprising element 29).
In regard to claim 8, Herring discloses the paddle of claim 6, wherein the support pin is connected to the shaft assembly (when assembled, all elements of the paddle are “connected” to each other, even if indirectly).
In regard to claim 9, Herring discloses the paddle of claim 6, wherein the shaft (10) assembly includes (all elements of the paddle considered to “include” all of the other elements as a whole) a cap part (29) defining a groove (33) that removably receives the support pin (see Figs 1 and 2).
In regard to claim 10, Herring discloses the paddle of claim 1, wherein the shaft assembly (10) includes multiple interconnected shaft parts (part 13 being connected to and included with shaft 10).
In regard to claim 17, Herring discloses the paddle of claim 10, wherein the paddle has an overall disassembled storage length equal to the length of the longest shaft part (see Fig 3, the portion comprising shaft 10 being the longest element when disassembled as shown in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herring (US Pat No 1,789,749), alone.
In regard to claim 4, 
Herring discloses the paddle of claim 3, further including a liner (ferrule 13) within the central opening (when assembled). 
Herring does not positively disclose wherein the liner is formed from a material that is different from a material of the flexible blade part.
Herring does teach that the flexible blade part (21) is canvas (page 1, line 74), and that element 16 is metal (page 1, line 54).
Examiner takes Official Notice that, as Herring already discloses using metal to form threaded elements (15 of 16) that it would have been obvious to continue using such a known material to form another threaded element (ferrule 13). 
In regard to claim 13, 
Herring discloses the paddle of claim 1.
Herring does not positively disclose wherein the blade part is formed from a PVC material.
Herring does teach that the blade should be formed of “canvas or other suitable material” (page 1, lines 75-76).
Examiner takes Official Notice that it is very well known in the art to utilize PVC when constructing watercraft paddles, and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a very common material, especially as Herring teaches that other suitable materials may be used.
In regard to claim 14, 
Herring discloses the paddle of claim 1.
Herring does not positively disclose wherein the shaft assembly is formed from an aluminum or carbon fiber material.
However, Examiner takes Official Notice that it is very well known in the art to utilize aluminum and carbon fiber when constructing watercraft paddles, and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a very common material.
In regard to claims 18-19,
Herring discloses the paddle of claims 17 and 1.
Herring does not positively disclose:
wherein the paddle has an overall disassembled storage length equal to about 20 inches, or
wherein the paddle can be adjusted to have a length between 44 inches and 78 inches.
In other words, Herring simply does not discuss the dimensions of the paddle.
However, it is held (see MPEP 2144.04 IV A) that simply changing the size of an object is an obvious modification, and as thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply configure the length of the paddle elements as desired per application.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herring (US Pat No 1,789,749), in view of Lee (US Pub No 2014/0248075).
In regard to claims 11 and 12, 
Herring discloses the paddle of claim 1, wherein the handle (11) is connected to a shaft part (shaft assembly 10).
Herring does not positively disclose:
wherein the handle is connected to a first shaft part and wherein the first shaft part is slideable relative to a second shaft part, or
a clamp for securing the first shaft part to the second shaft part.
However, such multi-part shafts for paddles are very well known in the art.
Lee discloses a paddle (see Fig 2) wherein a shaft assembly wherein a first shaft part (12) is slideable relative to a second shaft part (11), and a clamp (3) for securing the first shaft part to the second shaft part (see details of the clamp in Fig 3a).
Lee teaches that such a configuration allows for the shaft to be adjusted to the body size of the user (see Paragraphs 0006 and 0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the shaft assembly of Herring as a multi-part, slidable, pair of shafts with a securing clamp, to allow the length of the shaft to be adjustable to the body size of different users, as taught by Lee.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herring (US Pat No 1,789,749), in view of Oathout (US Pub No 2003/0040233).
In regard to claim 20,
Herring discloses a paddle assembly comprising the paddle of claim 1 (see the rejection of claim 1, above) and a storage container for holding the paddle in a disassembled state, the storage container having a length of generally the same length (a broad term, interpreted as simply being sized such that it can hold the longest part of the paddle) as a longest individual part of the paddle (see page 1, lines 17-20: “easily disassembled and adapted to be packed away in a suitable case”).
Herring does not positively disclose where in the container is a “bag”.
However, it is very well known to use bags to store things.
For example, Oathout teaches that a paddle-related elements can be stored in a bag, box, or cooler (see Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to utilize a properly sized bag as a container to store the paddle elements, as is ubiquitously done throughout many arts, especially as Oathout teaches that paddle-related elements can be stored in a bag.

Allowable Subject Matter
Claims 5 and 15-16 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747